PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/621,846
Filing Date: 06/13/2017
Appellant(s): Albert H. Ng et al. 



__________________
Hugh H. Matsubayashi, Reg. No. 43,779
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/08/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION

(2) Response to Argument
Appellant’s arguments filed 04/08/2022 in Appeal Brief, (hereinafter referred to as “Brief”) have been fully considered but they are not persuasive as detailed below.

Regarding “Argument A” (Brief, pgs. 9-11):
Applicant’s first argument (Brief, pgs. 9-11, Argument “A”) is in regards to claim 1. Applicant first asserts the following (pg. 9): “A. Claim 1: Huang fails to teach or suggest the assignment and display of visual content based on both the first and second states.” After providing a partial copy of the rejection found in the Final Office Action, applicant asserts again (pg. 10): “…the various examples cited by the FOA of transitions from a first state to a second state fail to teach or suggest the assignment and display of first visual content based on both the first and second states, as recited in claim 1.”
Respectfully, the Examiner notes that Applicant is not actually arguing the language of a claimed feature. The claims do not recite “assignment and display of first visual content based on both the first and second states”. The claims recite the assignment of first content being “based on the determined first state associated with the first target” and the assignment of second content as “based on the determined transition” (to the second state). For at least this reason, Applicant’s argument is not convincing. 
Next, applicant provides a partial copy of claim 1 limitations (Brief, pg. 10) which applicant is apparently attempting to argue. However, the Applicant’s arguments (Brief, pg. 11) are not directed towards the actual grounds of rejection presented in the Final Office Action for any of these features. This type of arguing is unpersuasive.
Applicant’s conclusion for “Argument A” is as follows: “…In other words, Huang fails to teach or suggest that first visual content is assigned based on the first state (the customer's initial face) and displayed by a first display, and that second visual content is assigned based on the second state (the customer's negative reaction face) and displayed by a second display.”
Respectfully, at this portion of applicant’s Brief (pg. 11), Examiner finds that applicant is apparently attempting to argue the following features:
(1) “assigning a first visual content for display based on the determined first state associated with the first target; displaying, by the first MV display, the first visual content to a first viewing zone associated with the first target” and 
(2) “assigning a second visual content for display based on the determined transition to the second state associated with the first target; and displaying, by the second MV display, the second visual content to a second viewing zone associated with the first target.” – emphasis added.
However, Applicant is again not arguing against the actual grounds of rejection presented for any of the features in question. Note that the prior art of Falconer (Final Rejection, pgs. 4-5) is actually used by the Office to teach applicant’s feature (1); i.e. Huang is not relied upon to teach this feature. Furthermore, feature (2) is taught by a combination of Falconer in view of Huang. Applicant simply does not address the actual grounds of rejection presented in the Final Office Action.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons, applicant’s “Argument A” is not convincing and the rejections should be maintained.

Regarding “Argument B” (Brief, pgs. 9-11):
Applicant’s second argument (Brief, pgs. 11-12, Argument “B”) is also in regards to claim 1. Applicant first asserts the following (Brief, bottom of pg. 11): “B. Claim 1: Huang's teaching of velocity sensing fails to teach or suggest determining a transition to a second state.” Applicant then provides an explanation (Brief, top of pg. 12) why he believes Huang’s calculation of velocity is not a transition from one state to another state. Respectfully this is not convincing for at least the following two reasons:
First, the Office does not rely on Huang to teach this feature. Instead, the grounds of rejection (Final Rejection, top of pg. 6) notes the following: “Although Falconer teaches the above limitations, …and Falconer teaches e.g. per [0096]: "... tracking at least one eye of a viewer in the viewing area to the second viewing location" [determining a transition to a second state associated with the first target]…”; i.e. Falconer, the primary reference, is actually relied upon by the Office to teach the feature argued by the applicant. For this reason, applicant’s argument is not convincing. 
Examiner also notes, regarding this feature, Huang is also mentioned in the Final Rejection (Final Rejection, middle of pg. 6) as “[teaching] determination of various types of state transitions…” for the purpose of demonstrating the applicability of the prior art techniques of Huang to the known system/methods of Falconer. 
Second, applicant’s argument is not convincing because applicant’s disclosure and claim 1 do not preclude applicant’s “state” from being a location; and hence would not preclude his recited “determining a transition to a second state” from reading on either Falconer’s tracking of a user from one location to another location or Huang’s determination of a user’s velocity – which is a detected change [transition] from one location [state1] to another location [state2], in a particular direction, per time; i.e. Velocity (v) is a vector quantity that measures displacement (or change in position, Δs) over the change in time (Δt), as the Examiner has noted in the Final Rejection (pg. 6) as follows: “…Huang's sensing of velocity requires determination of change [transition] in location [a type of state] per time…". Applicant’s assertion that detection of velocity is not a determination of a “transition” to a second state is contrary to the very definition of velocity. 
For these reasons, applicant’s “Argument B” is not convincing and the rejections should be maintained.


Regarding “Argument C” (Brief, pgs. 12-14):
Applicant’s third argument (Brief, pgs. 12-14, Argument “C”) is in regards to claim 3. Applicant asserts the following (Brief, bottom of pg. 12): “C. Claim 3: Huang fails to teach or suggest displaying information regarding a second commercial establishment.” Next, applicant provides a copy of only a portion of the Final Rejection which applicant states is provided “In support of this rejection”. However, applicant’s statement is false. 
Respectfully, applicant has not provided the portion of the Final Rejection used to teach the feature in question. Instead, applicant has truncated the actual grounds of rejection and the portion which teaches the feature in question is not shown; this is contrary to applicant’s statement. This type of mischaracterization of the grounds of rejection is misleading. As such, it is also not convincing that the actual grounds of rejection are in error. 
Furthermore, the Final Rejection (pg. 10) does demonstrate how applicant’s feature reads on Huang’s teachings and the pertinent portion of the Final Rejection is provided hereinbelow for reference. 

    PNG
    media_image2.png
    319
    695
    media_image2.png
    Greyscale

The Examiner finds Applicant's "commercial establishment(s)" read on each of Huang's various “Products and Services” areas (e.g. area 1408 [first commercial establishment] and 1412 [second commercial establishment]) because they conform to the plain meaning of establishment and are each used for commercial purposes, according to 17 USC§ 119(d)(12): https://uscode.house.gov/. 
The Examiner has noted (Final Rejection, pg. 10) the following: 
“The plain meaning for "commercial establishment" according to 17 USC§ 119(d)(12): https://uscode.house.gov/
An "establishment" is a store, shop, or any similar place of business open to the general public for the primary purpose of selling goods or services in which the majority of the gross square feet of space that is non-residential is used for that purpose, and in which nondramatic musical works are performed publicly.
(12) The term "commercial establishment" -
(A) means an "establishment" used for commercial purposes, such as ... any other establishment with a common business area; and (B) does not include a multi-unit permanent or temporary dwelling where private home viewing occurs, such as a hotel, dormitory, hospital, apartment, condominium, or prison."”


    PNG
    media_image3.png
    956
    810
    media_image3.png
    Greyscale
Additionally, as noted per the citations provided supra, Huang’s system displays second visual content [information], via MM System 2, and this content is associated with area 1412 [second commercial establishment]. “Products and Services” areas 1408 and 1412 are also each associated with each-other at least by virtue of being within the same brick and mortar store 1400, which Huang depicts at least in Fig. 14; shown below:



Note Huang teaches, e.g. per [0095]-[0096]: “…The store 1400 can also include multiple multimedia presentation systems 1402 (denoted MM SYSTEM1 and MM SYSTEM2), associated with corresponding products and/or services (denoted PRODUCTS AND SERVICES1 and PRODUCTS AND SERVICES2. Thus, the sensor system 102 can comprise many distributed subsets of sensor subsystems for monitoring one or more customers 1404 as they move throughout the store 1400. Here, a first presentation system 1406 can be associated with a first set of products and services 1408 and a second presentation system 1410 can be associated with a second set of products and services 1412…” also per [0094]: “….the system determines the customer heading from the first system to a second presentation system. At 1308, some or all of the advertisements are transmitted to the second presentation system. At 1310, some or all of the advertisements are presented to the customer as the customer passes by the second system.”
For these reasons, applicant’s “Argument C” is not convincing and the rejections should be maintained.

Regarding “Argument D” (Brief, pgs. 14-16):
Applicant’s fourth argument (Brief, pgs. 14-16, Argument “D”) is in regards to claim 10. Applicant asserts the following (Brief, bottom of pg. 14): “D. Claim 10: Huang fails to teach or suggest determining a potential interest in the first product or service based on the estimated speed past an advertisement.” and then the applicant provides what he asserts is the Office’s “Support of the rejection of claim 10”. However, this is false.
Respectfully, applicant has again truncated the entire rejection provided by the Office regarding the feature being argued. The applicant is not arguing against the grounds of rejection presented by the Office. This is misleading. The Examiner does not find this type of mischaracterization helpful nor is it a convincing argument that the actual grounds of rejection is in error.
The actual grounds of rejection is found in the Final Rejection (pgs. 17-18) and cites to Huang at least [0054]-[0057] teaching "velocity sensing"; i.e. speed and direction. Per at least [0057] "…Directional sensing can be employed to determine if the customer (or group of customers) is moving toward or away from a certain location (e.g., where a display is mounted or a product is located) ... Moreover, given speed and heading, advertisements can be customized for the location at which the customer is expected to pass by or stop" and an "ad can be retrieved and presented that can be perceived (e.g. viewed or heard) in passing) ... " Furthermore, Huang, see at least [0087], e.g.: "As used herein, terms "to infer" and "inference" refer generally to the process of reasoning about or inferring states of the ... user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example ... "; Examiner finds that these teachings imply Huang also determines speed of a user passing such "certain location (e.g., where a display is mounted or a product is located)"; i.e. if not explicitly taught then at least for the sake of continuity there is motivation for a person of ordinary skill in the art before the effective filing date of the claimed invention to try inferring Huang's user interest based upon determining speed of user “passing” Huang's certain location (e.g. with motivation to enable his disclosure of an "ad can be retrieved and presented that can be perceived (e.g. viewed or heard) in passing)" in addition to his teachings that he infers interest based on determining speed of user moving towards or speed of user moving away from such certain location, etc… because per MPEP 2143(1) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
For these reasons, applicant’s “Argument D” is not convincing and the rejections should be maintained.


Regarding “Argument E” (Brief, pg. 17):
Applicant’s fifth argument (Brief, pg. 17, Argument “E”) is in regards to claim 20. Applicant asserts the following (Brief, pg. 17): “E. Claim 20: The interpretation of the claimed "lighting system" as reading upon Huang's display monitor defies the plain meaning of "lighting system"” and then applicant implies the specification does not supply guidance for what is encompassed by this term and must be given its plain meaning which is somehow distinct from the lighting systems of Huang (although applicant doesn’t actually supply what he believes this plain meaning encompasses).
Respectfully, the Examiner is not convinced by these assertions. First, the Examiner is required to first look to the specification to understand what the breadth of this term “lighting system” may encompass before searching out a plain meaning for such a term. In this regard, the Examiner has looked to applicant’s specification and found Applicant's specification at [0060] states: "...MV displays can include multi-view lighting systems, where the multi-view pixels show different lighting patterns at different angles". In view of this disclosure it appears applicant’s “lighting system” are “pixels” where a “multi-view lighting system” are “multi-view pixels [which] show different lighting patterns at different angles"; i.e. pixels which provide light for an electronic display as would be understood by a person of ordinary skill in the art. 
The only other place a "lighting system" is mentioned is at specification at [0162], where it is only mentioned 1x, but at this portion it does not provide a definition of lighting system but only provides additional open-ended examples as follows: 

    PNG
    media_image4.png
    166
    750
    media_image4.png
    Greyscale

Therefore, although [0162] provides examples of other embodiments of what other elements may be used in addition to the MV displays, this doesn’t clarify what is meant by “lighting system” nor does it preclude the examiner’s interpretation of “lighting system” in view of paragraph [0060] which provides at least one example for what is meant by "lighting system" - e.g. lighting is by pixels for a display; where a "multi-view" lighting systems would provide multi-view pixels showing different lighting patterns at different angles. However, the claim only requires a generic "lighting system". Therefore, the Examiner has shown (Final Rejection, pgs. 23) that Huang, teaches per at least [0031], [0041 ]-[0046], such a lighting system: e.g.: Huang's "architecture for presenting (e.g., displaying via a monitor or display) advertisements to customers ... " [i.e. a lighting system] i.e. the ads are visually displayed and therefore require a "lighting system" of pixels to visually display the ads on a monitor as part of his MM System. 
If applicant is implying that his “lighting system” for some reason must be external to his display, Examiner notes that Huang also teaches that type of lighting system – e.g. Huang, see at least [0053], teaching the following: “A light sensing subsystem 322 of the sensing system 302 facilitates determining and/or controlling lighting aspects for the customer. For example, if the customer is approaching a product that would be viewed more effectively with lower lighting, the system 302 can extract a customer profile to determine if the customer has interacted with this or similar lighting situations in the past, to provide some indication or likelihood that again, the customer would prefer that the lighting be similarly controlled in this situation…”
Therefore, applicant’s arguments and assertions regarding “Argument E” are not convincing and the rejections should be maintained.

Regarding “Argument F” (Brief, pgs. 17-18):
Applicant’s fifth argument (Brief, pgs. 17-18, Argument “F”) is in regards to claim 21. Applicant asserts the following (Brief, pg. 17): “F. Claim 21: Falconer also fails to teach or suggest a system controller configured to determine a transition to a second state associated with the target.” and his argument (Brief, pg. 18) is as follows: “As with Huang, Falconer merely teaches the sensing of a state of a viewer (i.e., the viewer's current location in the viewing area), not determining a transition to a second state. The determination of a single state in Falconer does not teach or suggest determination of a transition to a second state.” 
Respectfully, this argument is not convincing because Falconer has been shown to teach (Final Rejection, pg. 25), similar to rejection of claim 1, per at least [0096]: " ... tracking at least one eye of a viewer in the viewing area to the second viewing location" [determining a transition to a second state associated with the first target]; i.e. the determination that the eye of the user has moved from a first viewing location to second viewing location is the detection of a transition from location 1 [state 1] to location 2 [state 2]. Applicant has not distinguished his “transition” detection by any particular method from the teachings of either Falconer or Huang. Applicant also has not provided evidence that distinguishes his “system controller” from Falconer’s “image processor 413” which per [0041] is taught as “…programmed or otherwise configured to analyze the captured scene data, and in this example embodiment includes eye tracking and facial recognition capabilities. Each of the eye tracking and facial recognition processes executed by the image processor 413 can be implemented using any number of known techniques…”
Therefore, applicant’s arguments and assertions regarding “Argument F” are not convincing and the rejections should be maintained.

Regarding “Argument G” (Brief, pgs. 18-19):
Applicant’s sixth, and final, argument (Brief, pgs. 18-19, Argument “G”) is in regards to claim 28. Applicant asserts the following (Brief, pg. 18): “G. Claim 28: Huang and Falconer fail to teach or suggest two MV displays that display visual content relative to the same central coordinate system.” and his argument (Brief, pg. 19) is as follows: “Even assuming, arguendo, that it would have been obvious to duplicate Falconer's coordinate system for a second direct display system, that would result in two separate coordinate systems, with each direct display system having its own unique coordinate system.”
Respectfully, this argument is not convincing because applicant is not arguing against the actual grounds of rejection provided in the Final Rejection. The rejection of this feature is based on an obviousness rationale. The Examiner has noted that Falconer, the primary reference, teaches a Direct View Display system 100 which allows a single display to project different images to different viewing locations (e.g. see at least Falconer Figs. 3a, 3b, 3c, Fig. 5, and Fig. 6a). Applicant’s “central coordinate system” reads on Falconer’s coordinate system of his display. Furthermore, Falconer does not limit the expanse of his display nor does he limit his number of viewing locations [viewing zones] of his display to only two locations 'A' and 'B' but instead notes, e.g. per [0036], "every 6 centimeters receives a different image set, in one example embodiment"; i.e. at least every 6 cm may form a new MV display location [viewing zone] and each has a shared coordinate system as discussed supra. Therefore, the Examiner finds that each viewing location [viewing zone] is akin to an 'integrated' second display with a shared coordinate system because the smallest display of Falconer would be 6cm across. Furthermore, the Examiner understands that motivation to add an additional display, i.e. a physical addition to Falconer's display screen to extend size AND to retain central coordinate system, may be implicit or may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of a problem to be solved before the effective filing date of the claimed invention (e.g. motivated by desire to provide a larger screen area, such as electronic billboards, which retain functional benefits of smaller conventional displays while allowing large format content to be seamlessly projected across an array of such smaller displays which solves manufacturing problems associated with a single display the size of an electronic billboard and assembly and disassembly- e.g. by making the display/screen system modular as is often done for electronic billboards where one image may extend across multiple monitors/displays). Therefore, the Examiner finds it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have extended Falconer's screen/display to a second screen/display, e.g. to extend the size and retain the coordinate system by using an array of displays which maintain Falconer's functionality for the reasons as noted supra, because per MPEP 2143(1) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit (e.g. extend Falconer's display and retain functionality of central coordinate system by making modular- e.g. extending to second display) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Therefore, applicant’s arguments and assertions regarding “Argument G” are not convincing and the rejections should be maintained.
For the above reasons, it is believed that the rejections should be sustained.

Conferees:
/MICHAEL J SITTNER/             Primary Examiner, Art Unit 3622                                                                                                                                                                                           
/ILANA L SPAR/             Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                           
/SCOTT D GARTLAND/             TQAS Detailee
Primary Examiner, Art Unit 3622                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.